NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

DAVID DRESDNER, M.D.,            )
                                 )
           Petitioner,           )
                                 )
v.                               )                      Case No. 2D18-1970
                                 )
PINELLAS HEMATOLOGY AND          )
ONCOLOGY, P.A.,                  )
                                 )
           Respondent.           )
________________________________ )


Opinion filed November 21, 2018.

Petition for Writ of Certiorari to the
Circuit Court for the Sixth Judicial
Circuit for Pinellas County; sitting
in its appellate capacity.

Bradley A. Muhs and Marie Tomassi of
Trenam, Kemker, Scharf, Barkin, Frye,
O'Neill & Mullis, P.A., St. Petersburg, for
Petitioner.

Jamie Moore Marcario of Thrive Law, P.A.
St. Petersburg, for Respondent.


PER CURIAM.


              Denied.


NORTHCUTT, MORRIS, and BLACK, JJ., Concur.